




SEVENTH Amendment to Amended and
Restated Revolving Credit Agreement


This Seventh Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of April 6, 2015, by and among
World Acceptance Corporation, a South Carolina corporation (the “Borrower”),
Wells Fargo Bank, National Association together with the other financial
institutions a party hereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent and Collateral Agent for the Lenders (the
“Administrative Agent”).
Preliminary Statements
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.The Borrower has requested that the Lenders agree to make certain amendments
to the Credit Agreement, and the Lenders are willing to do so under the terms
and conditions set forth in this Amendment.


Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments Effective Upon Seventh Amendment Closing.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.The following definition in Section 5.1 of the Credit Agreement (Definitions)
shall be amended and restated as follows:
“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent, pursuant to Section 8.20 of
this Agreement:
Collateral Performance Indicator
Advance Rate
Less than or equal to 18%
85%
Greater than 18% but less than or equal to 19%
84%
Greater than 19% but less than or equal to 20%
83%
Greater than 20% but less than or equal to 21%
82%
Greater than 21% but less than or equal to 22%
81%
Greater than 22% but less than or equal to 23%
80%
Greater than 23%
79%



“Letter of Credit Sublimit” means $1,500,000.
Section 2.
Conditions Precedent.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):






--------------------------------------------------------------------------------




1.The Borrower and the Lenders, shall have executed and delivered this Amendment
to the Administrative Agent.
2.The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement shall
have executed and delivered to the Administrative Agent their consent to this
Amendment in the form set forth below.
3.World Finance Company of Idaho, LLC (“Joining Subsidiary”), an Idaho limited
liability company, shall have executed and delivered to the Administrative Agent
a supplement to the Subsidiary Guaranty and a supplement to the Subsidiary
Security Agreement.
4.The Administrative Agent shall have received (i) copies of the Joining
Subsidiary’s articles of organization and operating agreement and any amendments
thereto, certified in each instance by its Secretary or Assistant Secretary,
(ii) certified copies of resolutions of the Board of Directors of Joining
Subsidiary authorizing the execution and delivery of this the documents listed
in Section 2.3 above, indicating the authorized signers of such documents and
all other documents relating thereto, (iii) a certificate of good standing
certified by the appropriate governmental officer in the jurisdiction of Joining
Subsidiary’s organization and each state in which it is authorized to do
business as a foreign corporation and (iv) UCC, judgment and tax lien searches
against Joining Subsidiary in the jurisdiction of Joining Subsidiary’s
organization and each state in which it is authorized to do business as a
foreign corporation
5.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.
Section 3.Representations.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Guarantors are in compliance with the terms and conditions of
the Credit Agreement and the other Loan Documents and no Default or Event of
Default exists or shall result after giving effect to this Amendment.
Section 4.
Miscellaneous.

1.Except as specifically amended herein, the Credit Agreement shall continue in
full force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Credit Agreement, the Notes, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
2.The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.



-2-





--------------------------------------------------------------------------------




3.The Borrower agrees to pay on demand all costs and expenses of or incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and the other instruments and documents
to be executed and delivered in connection herewith, including the fees and
expenses of counsel for the Administrative Agent.
4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).


[Signature Page to Follow]


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
Agreement]




This Amendment is entered into as of the date and year first above written.
 
World Acceptance Corporation
 
By
 
 
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to:
 
Wells Fargo Bank, National Association, individually as a Lender and as
Administrative Agent and Collateral Agent
 
By
 
 
William M. Laird, Senior Vice President








-3-





--------------------------------------------------------------------------------




 
Bank of America, N.A.
 
By
 
 
Name:
Title:
 
 
 
BANK OF MONTREAL
 
By
 
 
Name:
Title:
 
 
 
Capital One, National Association
 
By
 
 
Name:
Title:
 
 
 
TD Bank, NA
 
By
 
 
Name:
Title:
 
 
 
Texas Capital Bank, National Association
 
By
 
 
Name:
Title:
 
 
 
First Tennessee Bank National Association
 
By
 
 
Name:
Title:





Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Seventh Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.
[Signature Page to Acknowledgement and Consent to Follow]


Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Seventh Amendment to Amended and Restated Revolving Credit Agreement
set forth above.





-4-





--------------------------------------------------------------------------------




Dated as of April 6, 2015.


 
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana


 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC
World Finance Company of Mississippi, LLC
World Finance Company of Idaho, LLC



 
By
 
 
A. Alexander McLean III, its Chief Executive Officer
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner
 
By
 
 
A. Alexander McLean III, its Chief Executive Officer








-5-



